DETAILED ACTION
	This final rejection is responsive to communication filed March 15, 2022.  Claims 1, 10, 17, and 20 are currently amended.  Claim 9 is canceled.  Claims 1-8 and 10-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 20210105274 A1) (‘Bender’) in view of John de Koning, “Data Lake or Data Swamp? Keeping the Data Lake from Becoming a Data Swamp.” (‘Koning’), and further in view of Dickens et al. (US 9,456,045 B1) (‘Dickens’).

With respect to claims 1, 10, and 17, Bender teaches:
providing, by a cloud-based service, a data service that maintains data for a plurality of organizations (paragraphs 31-32), wherein, for a first one of the plurality of organizations, the data service maintains time-series database that stores a time-series representation of backup data associated with the first organization (paragraphs 14, 34 and 36); 
receiving, by the cloud-based service from a requesting entity, a request for data associated with the first organization, wherein the request includes one or more search criteria (paragraphs 14-15 and 36-37); 
based on the one or more search criteria, retrieving, by the cloud-based service, a particular view of the backup data stored in the time-series database (paragraphs 14-16 and 36-37); and 
providing, by the cloud-based service, the particular view of the backup data to the requesting entity (Fig. 6, paragraphs 14-16, 36 and 59).

Bender does not explicitly teach a data lake service that maintains data for a plurality of organizations, wherein, for a first one of the plurality of organizations, the data lake service maintains a time-series data lake that stores a time-series representation of backup data associated with the first organization.
Koning teaches a data lake service that maintains data for a plurality of organizations, wherein, for a first one of the plurality of organizations, the data lake service maintains a time-series data lake that stores a time-series representation of backup data associated with the first organization (Fig. 1, page 4, “combination of time-series and data lake technologies (cloud or on premise)” and “Various solutions are available in the combination of real-time infrastructure and data lake technologies”).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the time-series cloud services of Bender to include a time-series data lake as taught by Koning because a combination of time-series and data lake technologies will bring the flexibility and criticality in various levels of an organization by ensuring data will be secure but accessible and allowing data to be contextualized, integrated and aggregated for better business decision making (Koning, page 4).  One would be motivated to combine the references because Bender teaches a time-series database and thus the modification would entail replacing the time-series database with a time-series data lake.

Further regarding claims 1, 10 and 17, Bender in view of Koning does not explicitly teach subsequent to the providing the particular view of the backup data, monitoring, by the cloud-based service, the time-series data lake to determine whether new backup data to be stored for the first organization matches the one or more search criteria; and performing one or more reporting operations in response to the monitoring detecting new backup data that matches the one or more search criteria.
Dickens teaches subsequent to the providing the particular view of the backup data, monitoring, by the cloud-based service, the time-series data lake to determine whether new backup data to be stored for the first organization matches the one or more search criteria (subsequent to pushing data matching request to client, returning to block 403 where monitoring continues) col. 6: lines 1-9); and 
performing one or more reporting operations in response to the monitoring detecting new backup data that matches the one or more search criteria (new matching data is pushed/reported to client, col. 6 lines 1-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Bender to continue to monitor for newly matching data and perform reporting operations in response to newly matching data as taught by Dickens to enable automatic provision of desired data to a user in a cloud-based computing environment (Dickens, abstract).  One would be motivated to combine the references because Bender teaches pushing/sending data and results between cloud and user (paragraphs 42-43), and thus the modification would entail repeating and automating the process of sending data and results for new data.

With respect to claims 2 and 11, Bender in view of Koning and Dickens teaches wherein the retrieving the particular view of the backup data includes executing a query against the time-series data lake, wherein the query is based on the one or more search criteria (Bender, paragraphs 15-16, 44 and 46; Koning, page 6).

With respect to claims 3, 12 and 18, Bender in view of Koning and Dickens teaches wherein the backup data includes: first backup data from a first data source, wherein the first backup data was created at a first point in time (paragraphs 31, 34, and 46);
second backup data from a second data source, wherein the second backup data was created at a second point in time (paragraphs 31, 34, and 46); and 
wherein the particular view of the backup data includes a subset of the first backup data and a subset of the second backup data (analyzing various chunks of data and linking together; query data in any combination) (Koning, page 5-6).

With respect to claim 5, Bender in view of Koning and Dickens teaches wherein the requesting entity is a data warehousing system (Koning, pages 4-5).

With respect to claim 6, Bender in view of Koning and Dickens teaches wherein the request for data associated with the first organization is received from a data preservation service (Bender, paragraph 9; Koning, pages 6-7).

With respect to claim 7, Bender in view of Koning and Dickens teaches wherein the particular view of the backup data includes first data that was extracted from a particular backup of a first data source, and wherein the particular view does not include all of the data from the particular backup of the first data source (Bender, paragraphs 44 and 46-47).

With respect to claim 14, Bender in view of Koning and Dickens teaches wherein the request includes a query specified by the requesting entity (Bender, paragraphs 15-16, 44 and 46-47).

With respect to claim 16, Bender in view of Koning and Dickens teaches wherein the operations further comprise: creating a query based on one or more search criteria included in the request; and wherein the retrieving the particular view of the backup data includes executing the query against the time-series data lake (Bender, paragraphs 15-16, 44, 46-47; Koning, page 6).

Claims 4, 8, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Koning and Dickens as applied to claims 1, 10 and 17 above, and further in view of Shemer et al. (US 20200117552 A1) (‘Shemer’).

With respect to claims 4, 13 and 19, Bender in view of Koning and Dickens teaches time series representation of backup data including metadata associated with backup data; and wherein the retrieving the particular view includes parsing metadata associated with the backup data based on the one or more search criteria (Bender, paragraphs 15-16, 44 and 46; Koning, page 6).
Bender in view Koning and Dickens does not explicitly teach wherein, for a given data element of the backup data in the time-series data lake, the metadata indicates: a data source from which the given data element of the backup data originated; and a time at which the given data element of the backup data was backed up; and wherein the retrieving the particular view includes parsing the metadata (indicated above) associated with the backup data based on the one or more search criteria.
Shemer teaches wherein, for a given data element of the backup data in the time-series data lake, the metadata indicates: a data source from which the given data element of the backup data originated (paragraph 11 and 51); and a time at which the given data element of the backup data was backed up (paragraphs 47 and 51); and wherein the retrieving the particular view includes parsing the metadata associated with the backup data based on the one or more search criteria (paragraph 47, 49 and 57).

With respect to claims 8 and 20, Bender in view of Koning and Dickens teaches storing, by the cloud-based service.
Bender in view of Koning and Dickens does not explicitly teach storing the particular view of the backup data in a particular storage location that retains data according to a first retention policy that differs from a second retention policy of the time-series data lake.
Shemer teaches storing the particular view of the backup data in a particular storage location that retains data according to a first retention policy that differs from a second retention policy of the time-series data lake (paragraphs 37 and 42-43).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Bender to include specific retention policies to enable different respective resolutions such that one portion of data may be backed up at a first resolution, and another portion of data may be backed up at a second resolution that is different from the first resolution, thereby ensuring a storage policy that incorporates best resolution.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Koning and Dickens as applied to claim 14 above, and further in view of Pandis et al. (US 11074261 B1) (‘Pandis’).

With respect to claim 15, Bender in view of Koning and Dickens teaches querying.
Bender in view of Koning and Dickens does not explicitly teach wherein the query is provided, by the requesting entity, using the Open Database Connectivity ("ODBC") protocol.
Pandis teaches wherein the query is provided, by the requesting entity, using the Open Database Connectivity ("ODBC") protocol (col. 6 lines 14-17).
It would have been obvious to a person having ordinary skill in the art prior to the effect filing date of the invention to have modified the query of Bender to be executed using ODBC to enable querying of external applications, thereby ensuring efficient query execution that incorporates external applications. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        June 2, 2022